COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-401-CR


BRIAN PAUL SAYLOR                                                      APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE

                                        ------------

            FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                  I. Introduction

      In two points in this revocation case, Appellant Brian Paul Saylor relies on

penal code section 9.22, “Necessity,” to justify his admitted violations of the terms

of his community supervision. See Tex. Penal Code Ann. § 9.22 (Vernon 2003).

W e affirm.




      1
           See Tex. R. App. P. 47.4.
                       II. Factual and Procedural History

      On August 15, 2002, a jury found Saylor guilty of aggravated assault,

sentenced him to eight years’ confinement and a $1000 fine, and recommended

community supervision. The trial court suspended Saylor’s sentence and placed him

on community supervision for eight years.

      On June 22, 2006, the State filed a motion to revoke Saylor’s community

supervision. The State filed an amended motion to revoke on February 8, 2007.

      Saylor testified at the revocation hearing on October 7, 2009, and pleaded “not

true” to the State’s allegations. However, during his direct examination, Saylor

agreed that he signed an admission that he had used marijuana and that it was “true

and correct that [he] had marijuana in [his] system.” The trial court admitted State’s

exhibit 1, the admission signed by Saylor that he possessed and used marijuana on

or about July 19, 2005, in evidence.

      Saylor also admitted that he had not reported to his community supervision

officer for around three years. He stated that in 2006, his mother was diagnosed

with liver disease and deemed terminally ill. He decided “to stop going to probation

because [of] the[se] circumstances,” and he provided care for his mother until she

died on January 29, 2009. During this period, Saylor failed to inform the authorities

of his whereabouts, and he did not make any payments on his various community

supervision-related fees. In June 2009, five months after his mother’s death, Saylor

turned himself in.


                                          2
      At the conclusion of the hearing, the trial court found true the following

allegations, which we have paraphrased:

      (b-1) Use of marijuana on or about July 19, 2005;

      (b-2) Testing positive for use of cannabinoids in a sample taken on or
      about April 3, 2006;

      (d) Failure to report to his community supervision officer from July 2006
      through January 2007;

      (e) Failure to pay his monthly $50 supervision fee from May 2005
      through December 2005, in February 2006, and from April 2006
      through January 2007;

      (i) Failure to pay his monthly $15 payment for his $1000 fine, from
      February 2005 through December 2005, and in February, April and May
      2006;

      (k) Failure to pay his $85 monthly payment for his court-appointed
      counsel fee from February 2005 through December 2005, and in
      February, April, and May 2006;

      (t-1) Failure to pay for a urinalysis test; and

      (t-2) Failure to submit to a urinalysis test at the request of his
      community supervision officer on or about June 12, 2006.

The trial court revoked Saylor’s community supervision and assessed punishment

at eight years’ confinement, the original punishment assessed by the jury. This

appeal followed.

                                    III. Analysis

A. Standard of Review




                                           3
      W e review an order revoking community supervision for an abuse of

discretion. Rickels v. State, 202 S.W .3d 759, 763 (Tex. Crim. App. 2006); Cardona

v. State, 665 S.W .2d 492, 493 (Tex. Crim. App. 1984); Cherry v. State, 215 S.W .3d

917, 919 (Tex. App.—Fort W orth 2007, pet. ref’d). In a revocation proceeding, the

State must prove by a preponderance of the evidence that the defendant violated the

terms and conditions of community supervision. Cobb v. State, 851 S.W .2d 871,

873 (Tex. Crim. App. 1993); Cherry, 215 S.W .3d at 919. The trial court is the sole

judge of the credibility of the witnesses and the weight to be given their testimony,

and we review the evidence in the light most favorable to the trial court’s ruling.

Cardona, 665 S.W .2d at 493; Garrett v. State, 619 S.W .2d 172, 174 (Tex. Crim.

App. [Panel Op.] 1981); Cherry, 215 S.W .3d at 919. Proof by a preponderance of

the evidence of any one of the alleged violations of the conditions of community

supervision is sufficient to support a revocation order. Moore v. State, 605 S.W .2d

924, 926 (Tex. Crim. App. [Panel Op.] 1980); Sanchez v. State, 603 S.W .2d 869,

871 (Tex. Crim. App. [Panel Op.] 1980); Leach v. State, 170 S.W .3d 669, 672 (Tex.

App.—Fort W orth 2005, pet. ref’d.).

B. Analysis

      W e need not decide whether necessity would justify Saylor’s community

supervision violations in 2006 because he admitted his 2005 violation for smoking

marijuana. As a single violation of the terms of community supervision is sufficient

to revoke, we hold that the trial court did not abuse its discretion by revoking Saylor’s


                                           4
community supervision and sentencing him in accordance with the jury’s original

punishment termination. W e overrule Saylor’s sole point.

                                 IV. Conclusion

      Having overruled Saylor’s sole point, we affirm the trial court’s judgment.



                                             PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 1, 2010




                                         5